Citation Nr: 1206385	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  93-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of the right upper extremity, for accrued benefits purposes.

2.  Entitlement to service connection for a right eye disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from February 1956 to January 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a May 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for residuals of frostbite and an eye condition.  The Veteran testified at an RO hearing in January 1992.

The Board remanded this case for additional development in January 1995 and September 1997.  In August 2002, the Board denied the service connection claims for residuals of frostbite of the right upper extremity and a right eye disorder.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  On February 1, 2006, the Court determined that the Board had not satisfied its duty to notify the Veteran under the Veterans Claims Assistance Act (VCAA), and remanded the matter for readjudication.  The Board then remanded the case so that the RO could comply with the Court's remand.  

In October 2007, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending before the Court, the Veteran died.  The Veteran's spouse filed a motion for substitution, which was granted by the Court in January 2011.  The caption of the case was then changed to reflect that the Veteran's spouse was the appellant.  In a May 2011 Order, the Court granted the parties' Joint Motion, vacating the Board's October 2007 decision and remanding the case for compliance with the terms of the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2011 Order, the Court granted a Joint Motion in which the parties agreed that the appellant's claims should be remanded.  

Specifically, the parties to the Joint Motion agreed that the Board erred in failing to have certain documents translated from Spanish to English, and also erred in failing to adequately explain whether the Veteran should have been afforded a VA examination in connection with his claim of entitlement to service connection for a right eye disorder.  In this regard, the parties to the joint motion noted that the Board found that the Veteran had current findings of a right eye disorder and that he injured his eye in service.  The parties also noted that 1999 and 2000 VA medical records recorded a history of snow blindness since 1957.  The parties to the Joint Motion agreed that a remand was required.

Based on the foregoing, and consistent with the Court's May 2011 Order, the Board finds that this matter should be remanded, and that upon remand, the appellant should be provided a VA examination in connection with the right eye claim.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, the Board notes that most of the Spanish language documents identified in the Joint Motion have been translated.  However, one document, a November 12, 1997 document by Dr. Wallace Mendoza, has not yet been translated.  Upon remand, this document should be sent for translation, and the translation should be certified, as set forth in the Joint Motion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Review the Veteran's claims file for Spanish language documents that have not been translated.  Forward these documents, to include a November 12, 1997 document by Dr. Wallace Mendoza, to an approved translator for translation from Spanish to English.  The translation should be certified, as set forth in the Joint Motion.

2.  Forward the Veteran's claims file, including a copy of this remand, to an appropriate VA examiner for an opinion regarding whether the Veteran had a right eye disorder that was related to his military service.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Did the Veteran have a right eye disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran had a right eye disability, did such disorder have its onset during active duty, within one year of active duty, or was this condition otherwise related to the Veteran's active military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, including 1999 and 2000 VA medical records that recorded a history of snow blindness since 1957.

In offering any opinion, the examiner must consider the lay statements submitted by the Veteran and the appellant regarding the incurrence of the claimed disorder and the continuity of symptomatology.  A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



